Citation Nr: 9902991	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  95-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the left shoulder, currently evaluated at 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1948 to October 
1949 and from October 1950 to March 1952.

The veteran initially filed a claim in March 1952 for service 
connection for disabilities to include compound fracture of 
the left humerus.  By rating action of August 1952, service 
connection was granted for disabilities to include gunshot 
wound of the left shoulder with compound comminuted fracture 
of the humerus and partial axillary nerve involvement, MG 
III.  In June 1994, the veteran filed a claim for an 
increased rating for his service connected gunshot wounds.  
This appeal arises from the November 1994 rating decision 
from the Newark, New Jersey Regional Office (RO) that 
continued the evaluation of the veteran's residuals gunshot 
wound left shoulder at 30 percent disabling.  A Notice of 
Disagreement was filed in December 1994 and a Statement of 
the Case was issued in December 1994.  A substantive appeal 
was filed in February 1995.  In a statement in support of his 
claim filed in August 1997, the veteran requested a hearing 
at the RO before a Member of the Board. 

On October 21, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998).


REMAND

The veteran contends that the RO erred by failing to grant 
higher evaluations for residuals of gunshot wounds of the 
left shoulder.

In reviewing the record, the undersigned notes that a recent 
VA examination for rating purposes that addresses the 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995), has 
not been conducted.  In DeLuca v. Brown, the Court held that 
in evaluating a service connected disability involving a 
joint, functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45 must be considered.  The Court also held 
that the functional loss, if feasible, should be determined 
by reference to additional range of motion loss.  It was 
explained that the diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 did 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare ups.  The veteran has indicated he has pain on 
use of his left shoulder.  Therefore, the veteran should be 
afforded an orthopedic examination to address the DeLuca 
requirements and a neurological examination to address the 
veteran's radicular symptoms.  

The most recent Supplemental Statement of the Case was issued 
in December 1997.  The Board notes that by regulatory 
amendment effective July 3, 1997, changes were made to the 
schedular criteria for evaluating muscle injuries, as set 
forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  See 62 Fed. Reg. 
30237-240 (1997).  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of the Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 311 (1991).  The Court, in this case, did not 
specifically address the issue as to what effective date to 
assign if the liberalizing change was the most favorable to 
the claimant.  However, the Court later addressed this matter 
in DeSousa v. Gober, 10 Vet. App. 461 (1997).  As the Court 
noted, 38 U.S.C.A. § 5110(g) provides:  "[W]here 
compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue."  The veteran's claim for increased 
ratings for residuals of gunshot wounds of the left shoulder 
must be remanded for readjudication pursuant to the version 
of the rating schedule most favorable to him.  See Fischer v. 
West, No. 96-1420 (U.S. Vet. App. March 18, 1998).    

In addition, the VA examiner who conducted the examination in 
November 1997 did not have the claims folder or medical chart 
available for review prior to the examination.  Clinical data 
which takes into account both prior and recent medical 
treatment is needed to ensure that the evaluation of the 
veteran's disability is a fully informed one.  38 C.F.R. 
§ 4.1 (1998). 

Finally, the RO's attention is directed to Esteban v. Brown, 
6 Vet. App. 259 (1994).  Therein, the United States Court of 
Veterans Appeals held that an appellant might be entitled to 
separate ratings for residuals of an injury to include 
painful scars and muscle damage if the assignment of the 
additional rating did not violate the prohibition against 
pyramiding under 38 C.F.R. § 4.14.  The critical element in 
determining whether separate conditions referable to the same 
disability may be assigned separate ratings is that none of 
the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other conditions.  The RO should determine if separate 
ratings are assignable for the manifestations of the shoulder 
disability.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for the left shoulder 
in recent years.  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been 
obtained.  The records requested should 
include those from the VAMC, Lyons, NJ; 
Princeton Orthopedic Group in Princeton, 
NJ; and the Huntington Orthopedic Group 
in Flemington, NJ, 

2.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of the 
service connected left shoulder symptoms.  
The RO should ensure that the notice of 
the examination is sent to the veteran's 
current address.  The veteran should be 
notified of the potential consequences 
should he fail to report for a scheduled 
examination.  The claims folder must be 
made available to the examiners prior to 
the examinations.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The orthopedic examiner should provide 
complete range of motion in degrees for 
the left shoulder.  For VA purposes, 
normal shoulder flexion is from 0 to 180 
degrees.  Normal shoulder abduction is 
from 0 to 180 degrees.  Normal shoulder 
internal and external rotations are to 90 
degrees.  38 C.F.R. Part 4, § 4.71, Plate 
I (1998).  The examiner should indicate 
whether the veteran has ankylosis of 
scapulohumeral articulation, limitation 
of motion of the arm or whether the 
veteran has other impairment of the 
humerus, including loss of the head of 
the humerus, nonunion or fibrous union.  
The examiner should also determine 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss or ankylosis of the service 
connected left shoulder due to any of the 
following:  (1) pain on use, including 
flare ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If there is 
functional ankylosis, the position in 
degrees should be given.  The examiner 
should note what muscle groups were 
injured, the functions affected by each 
injured muscle group and the severity of 
each injured muscle group.  The examiner 
should describe the scars resulting from 
this injury and note whether any scars 
are painful and tender on objective 
demonstration or poorly nourished with 
repeated ulceration.  If the examiner is 
unable to make any determination, it 
should be so indicated on the record.  
The factors upon which any medical 
opinion is based should be set forth for 
the record.  

The examiner should additionally be asked 
to comment on the functional limitations 
due solely to the veteran's service-
connected disability.  Functional 
limitations should be described with as 
much specificity as possible.  The 
examiner should comment on the presence 
or absence of fascial defects, atrophy, 
impaired muscle tone, loss of power, and 
lowered fatigue threshold. 

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected disabilities at 
issue.  If so, all such manifestations 
should be described in detail, and the 
nerve(s) affected and severity thereof 
should be indicated.  If any nerve 
affects functions not already affected by 
the muscle injury, these functions and 
the nerve causing the manifestations 
should be discussed.  All factors upon 
which any medical opinion is based must 
be set forth for the record.

3.  After completion of the requested 
development, the RO should review the 
veteran's increased rating claims for 
residuals of gunshot wounds of the left 
shoulder on the basis of all the evidence 
of record.  These claims should be 
considered under both the old and the new 
rating criteria in accordance with the 
guidance expressed by the Court in Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) and 
DeSousa v. Gober, 10 Vet. App. 461 
(1997).  If the action taken remains 
adverse to the veteran in any way, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (to include the consideration of the 
old and new muscle injury rating 
criteria).  This must include a 
discussion as to whether it is more 
advantageous to rate the veteran under 
the old or revised criteria.  This should 
additionally include consideration and 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for the scheduled 
examination.  If this is the case, the RO 
should include a copy of the notification 
letter in the claims file as to the date 
the examination was scheduled and the 
address to which notification was sent.  
The RO should also include a copy of the 
letter notifying the veteran of the 
consequences if he fails to appear for an 
examination.  The veteran and his 
representative should then be afforded an 
opportunity to respond.
 
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 2 -


